In an action to recover damages for personal injuries sustained by plaintiff, an employee of Viking Buiek, Inc., as a result of the alleged negligent maintenance and operation of a motor vehicle owned by defendant Grotsky and operated by Joseph Ammutai, in which the defendant Grotsky pleaded an affirmative defense that the Workmen’s Compensation Law barred the action, and in which said defendant also served a third-party complaint demanding judgment over against Ammutai and Viking Buiek Inc., his employer, the said third-party defendants (Ammutai and Viking) appeal from an order of the Supreme Court, Queens County, dated January 6, 1961, which denied their motions, pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice and section 193-a of the Civil Practice Act, to dismiss the third-party complaint on the ground that it does not state facts sufficient to constitute a cause of action. Order affirmed, with $10 costs and disbursements (cf. Frady v. Weiss & Sons, 6 A D 2d 241; Mitchell v. A. A. Truck Renting Corp., 9 A D 2d 682). Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.